Citation Nr: 1429718	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-48 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUE

Entitlement to waiver of recovery of an overpayment of compensation benefits in the original amount of $2,537.40, to include the threshold matter of whether the overpayment was properly created.


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to July 1972.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction over the case was subsequently transferred to the RO in Roanoke, Virginia. 

The Veteran was scheduled for a hearing before the Board at the Roanoke RO in April 2011; he failed to report for the hearing and has not requested that the hearing be rescheduled.

The record before the Board consists of paper files and electronic records within Virtual VA.


REMAND

In June 2011, the Board remanded the issue on appeal, in pertinent part, to provide the Veteran with a copy of VA Form 5655, Financial Status Report, and request him to complete and return it.  The Board's review of the record demonstrates that the Veteran was not provided with the required form.  This is essential to adjudicate the claim as the last Financial Status Report of record is dated in January 2009.  The information contained in this report is stale.  A current Financial Status Report is required as a waiver decision requires, in part, a determination as to the amount of financial hardship that would entail the Veteran if the debt were collected.  

The Board's June 2011 remand also directed that the Veteran be provided confirmation of the exact amount of overpayment outstanding.  The Board's review of the record demonstrates that the Veteran has not been provided with the exact amount of overpayment existing.  This is important because VA has changed the original amount outstanding since the initial notification was provided.  The Veteran has not been informed of the exact amount of the current overpayment which VA is attempting to collect.  

The United States Court of Appeals for Veterans Claims (Court) has held, "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds a remand is required to allow the RO to comply with the Board's June 2011 instructions.  

Accordingly, the case is REMANDED to the Agency of Original Jurisdiction for the following actions:

1.  The Veteran should be provided and requested to complete and return a VA Form 5655, Financial Status Report.

2.  The Veteran must be provided confirmation of the exact amount of the current overpayment.  

3.  If the Veteran provides a current VA Form 5655, Financial Status Report, any amount of overpayment should be referred to the Committee for reconsideration of the Veteran's request for waiver in light of the available record.  A formal, written record of the Committee's decision, including an analysis of the various elements to be considered, should be prepared and placed in the record. 

4.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be furnished with a supplemental statement of the case and afforded the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



